Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/27/2021.
Claims 1-20 are pending.

Claim Objections

Claims 2-3, 9-10 and 16-17 objected to because of the following informalities:  
Regarding claim 2, the quality system was introduced in the amendment. Therefore, the examiner suggests amending the claim 2 to “The computer-implemented method of claim 1, wherein the original table comprises a quality original table of the quality system and the set of triggers comprises writing triggers configured to copy data written from the quality original table to the upgraded table in the quality system.” to avoid any antecedent basis issues.
Regarding claim 3, the production system was introduced in the amendment. Therefore, the examiner suggests amending claim 3 to “The computer-implemented method of claim 2, further comprising: transporting the upgraded table from the quality system tothe 
Regarding claims 9-10 and 16-17, they are objected to for the same rationale as claims 2-3 for having similar limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Ogrinz (US 2015/0293952 A1) and further in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Acheson et al. (US 10678528 B1).

Regarding claim 1, Radermacher et al. discloses
A computer-implemented method for upgrading applications, the method being executed using one or more processors and comprising: 
receiving, by the one or more processors, an upgrading request for an original table of an application that is used in a production system ([0086] discloses importing a data dictionary definition file which describes the target of the database tables that will be updated where the file received is further illustrated in Fig. 7 ; 
generating, by the one or more processors, an upgraded table comprising a structure matching the original table and empty fields ([0092] discloses creating table X with the target structure which matches the original table. [0087] discloses the update engine to perform data migration for a table which may update, insert, or delete records, therefore, when table x gets created and records were deleted in the original table, empty fields appear the in the created table. [0033] further disclosing mirroring the structure and content of the table); 
adding, by the one or more processors, a set of triggers to the original table to selectively control read operations and write operations for the original table being used in the production system and the upgraded table being used in the [quality] system, wherein the read operations and write operations are controlled based on the session variable ([0092] discloses creating trigger 908 to maintain synchronicity between table X~ 906 and table X 904 and cloning the content as further illustrated in Fig. 9 and based on a condition of the state transition of the update engine as further shown in Fig. 3B. Where the target table X is analogous to the upgraded table and X~ analogous to the original table. [0037] further teaches a database trigger to maintain synchronization between tables, where new data is inserted into the table. Which implies that a read operation from the old table and a write operation to the new table in order to insert the data is enabled).

illustrating an original table in production environment along with an upgraded table in a quality environment 
detecting, by the one or more processors, using the set of triggers, that new data associated to the application was generated;
setting, by the one or more processors, a session variable to initiate an application upgrade within a quality system, the session variable comprising an identifier of an upgrade session and one or more temporal markers of the upgrade session; and 
filtering, by the one or more processors, using the session variable, the new data to generate filtered data comprising a portion of the new data associated to the application generated by an upgrade procedure of the quality system during the upgrade session; 
inserting, by the one or more processors, using the set of triggers, the filtered data in the upgraded table, wherein the filtered data generated by the upgrade procedure of the quality system during the upgrade session is hidden from the production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session
determining, by the one or more processors, a completion of the upgrade session; and 
triggering, by the one or more processors, a deployment of the upgraded table, using a deployment system, to transport the upgraded tables to the production system.
Ogrinz teaches
illustrating an original table in production system along with an upgraded table in a quality system (Ogrinz Fig. 3 illustrates production database and a development database where the tables within the production database are conceptually similar to the original table and the tables within the development database are conceptually similar to the upgraded table.)
detecting, by the one or more processors, using the set of triggers, that new data associated to the application was generated (Ogrinz [0032] teaches extracting a schema based on an occurrence of an event within the system such as determining a change in content to the production database or the development database which would be the trigger. [0029] teaches testing a new version of an application therefore, the change in content to the database may be based on testing of a new version of an application);
data generated by an upgrade procedure of the quality system during the upgrade session ([0032] teaches extracting a schema based on an occurrence of an event within the system such as determining a change in content to the production database or the development database which would be the trigger. [0029] teaches testing a new version of an application therefore, the change in content to the database may be based on testing of a new version of an application)

Uehara teaches
setting, by the one or more processors, a session variable to initiate an application upgrade within a quality system ([claim 3] teaches a flag being set and once set the update processing unit performs updating which teaches the concept of a variable to initiate an upgrade. Where Uehara is being is used to teach the concept in combination with Ogrinz which taught the development database conceptually similar to the quality system as illustrated in Fig. 3); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radermacher et al. in view of Ogrinz to incorporate the teachings of Uehara to “setting, by the one or more processors, a session variable to initiate an application upgrade” in order to efficiently trigger an upgrade when needed to prevent old bugs from continuing in the system or hacks from occurring.
	Kitamura et al. teaches
the session variable comprising an identifier of an upgrade session and one or more temporal markers of the upgrade session (Kitamura et al. [0092] teaches update information which contains the processing type that includes update, key value information for identifying the database record where update processing is performed, region name information, and table name etc as illustrated in Fig. 10. Where the processing type update is conceptually similar to the session variable, the table name conceptually similar to the identifier, and the key value and region name conceptually similar to the temporal markers. Further, Fig. 8 illustrates using the update information to execute the instructions within the update information to update the database).
filtering, by the one or more processors, using the session variable, the new data to generate filtered data comprising a portion of the new data associated to the application generated by an upgrade procedure of the quality system during the upgrade session (Kitamura et al. [0038] teaches update information which will either be added, deleted, and updated. Where [0092] teaches the key value identifying the database record where update processing is performed which would be based on the processing type as illustrated in Fig. 10. Therefore, the updated information will get filtered based on the processing type and in the case of the processing type being update or add, the filtered data will contain the new data associated with the application); and 
inserting, by the one or more processors, using the set of triggers, the filtered data in the upgraded table, wherein the filtered data generated by the upgrade procedure of the quality system during the upgrade session is hidden from the production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session (Kitamura et al. [0040] teaches copying the update content to the duplicate database where the update content would be the filtered content based on the processing type. Further, the updated content is hidden from the production system since it does not get deployed to a production system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radermacher et al. in view of Ogrinz and further in view of Uehara to incorporate the teachings of Kitamura et al. to “the session variable comprising an identifier of an upgrade session and one or more temporal markers of the upgrade session; filtering, by the one or more processors, using the session variable, the new data to generate filtered data comprising a portion of the new data associated to the application” in order to efficiently perform updating using accurate data and updating the correct location within a database based on a processing type which prevents falsely updating correct data and causing system errors/halts.
Acheson et al. teaches
determining, by the one or more processors, a completion of the upgrade session (Acheson et al. [col. 3, lines 35-56] teaches testing whether the update was successful by verifying the outcome of the update in the test environment conforms to the expected outcome); and 
triggering, by the one or more processors, a deployment of the upgraded table, using a deployment system, to transport the upgraded tables to the production system (Acheson et al. [col. 3, lines 35-56] teaches a subset of production servers receiving the update after testing that the update was successful within the test environment. Therefore, the concept of deployment after the completion of the upgrade is taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radermacher et al. in view of Ogrinz and further in view of Uehara and further in view of Kitamura et al. to incorporate the teachings of Acheson et al. to “determining, by the one or more processors, a completion of the upgrade session and triggering, by the one or more processors, a deployment of the upgraded table, using a deployment system, to transport the upgraded tables to the production system” in order to efficiently test the upgrade within a test environment and prevent downtime within the production environment.

Regarding claim 3, Radermacher et al. in view of Ogrinz and further in view of Uehara and further in view of Kitamura et al. combination lack explicitly 
transporting the upgraded table from the quality system to a production system
Acheson et al. further teaches
transporting the upgraded table from the quality system to a production system (Acheson et al. [col. 3, lines 35-56] teaches testing whether the update was successful by verifying the outcome of the update in the test environment conforms to the expected outcome. Acheson further teaches a subset of production servers receiving the update after testing that the update was successful within the test 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Acheson et al. to “transporting the upgraded table from the quality system to a production system” in order to efficiently test the upgrade within a test environment and prevent downtime within the production environment.

Regarding claim 6, Radermacher et al. further discloses
The computer-implemented method of claim I, further comprising: 
determining an original structure of the original table ([0092] discloses creating table X with the target structure which matches the original table. [0033] further disclosing mirroring the structure and content of the table. Where in order to create a second table comprising the same structure as the base table, the original structure of the base table would need to be determined.).

Regarding claim 8, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 10, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 13, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above except for
the system comprising: a client-side computing device (Radermacher et al. [0042] and [0107] server 106 as further illustrated in Fig. 1.); and 
a computer-readable storage device coupled to the client-side computing device and having instructions stored thereon which, when executed by the client-side computing device, cause the client-side computing device to perform operations for upgrading applications, the operations comprising (Radermacher et al. [0026] database system 108 as further illustrated in Fig. 1).

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 6. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Ogrinz (US 2015/0293952 A1) and further in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Acheson et al. (US 10678528 B1) and further in view of Brodt et al. (US 2018/0137186 A1).

Regarding claim 2, the combination teaches
The computer-implemented method of claim 1, 
the combination lacks explicitly
wherein the original table comprises a quality original table of a quality system and the set of triggers comprises writing triggers configured to copy data written from the quality original table to the upgraded table in the quality system
Brodt et al. teaches 
wherein the original table comprises a quality original table of a quality system and the set of triggers comprises writing triggers configured to copy data written from the quality original table to the upgraded table in the quality system ([0085] teaches copying data from the source tables to the target tables within the data processing system 100 as illustrated in Fig. 1. Where the data processing system is analogous to the quality system).


Regarding claim 9, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Ogrinz (US 2015/0293952 A1) and further in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Acheson et al. (US 10678528 B1) and further in view of Brodt et al. (US 2018/0137186 A1) and further in view of Scagnol et al. (US 2016/0321315 A1).

Regarding claim 4, the combination teaches
The computer-implemented method of claim 3, 
the combination lacks explicitly
wherein the original table comprises a production original table of the production system and the set of triggers comprises reading triggers configured to perform operations comprising: 
reading original data from the original table for a first type of reading requests originated from an original application of the production system; and 
reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system.
Scagnol et al. teaches
reading original data from the original table for a first type of reading requests originated from an original application of the production system ([0016] teaches read access to portion of the database for the first application where the first data is stored within the application framework. Where the portion within the database is conceptually similar to the original table); and 
reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system ([0016] teaches read access to portion of the database for the second application where the second data is stored within the application framework. Where the second portion within the database is conceptually similar to the upgraded table. Further this is in combination with Acheson et al. which taught transporting the upgrade to the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Scagnol et al. to “reading original data from the original table for a first type of reading requests originated from an original application of the production system; and reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system” in order to efficiently determine the different data portions corresponding to the first and second application independently to correctly operate on each of the data portions. 

Regarding claim 11, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claim 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Ogrinz (US 2015/0293952 A1) and further in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Acheson et al. (US 10678528 B1) and further in view of Brodt et al. (US 2018/0137186 A1) and further in view of Scagnol et al. (US 2016/0321315 A1) and further in view of Boucher et al. (US 2017/0315683 A1).

Regarding claim 5, the combination teaches
The computer-implemented method of claim 4, further comprising: 
the combination lacks explicitly
adding the upgraded data from the upgraded table to the production original table of the production system
Boucher et al. teaches
adding the upgraded data from the upgraded table to the production original table of the production system ([0133] teaches updating the first table in response to the data change of the second table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Boucher et al. to “adding the upgraded data from the upgraded table to the production original table of the production system” in order to efficiently maintain a backup copy of the data in case one table gets corrupted. This further prevents from the overall system from halting.

Regarding claim 12, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 4 and 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 and 5 above.

Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Ogrinz (US 2015/0293952 A1) and further in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Acheson et al. (US 10678528 B1) and further in view Chamberlain et al. (US 6,735,766 B1)

Regarding claim 7, the combination teaches
The computer-implemented method of claim 1, further comprising: 
the combination lacks explicitly
determining that data stored in the upgraded table comprises the session variable
Chamberlain et al. teaches
determining that data stored in the upgraded table comprises the session variable ([claim 1] teaches an upgrade table containing different indicators which are determined in order to initiate an upgrade to an application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chamberlain et al. to “determining that data stored in the upgraded table comprises the session variable” in order to efficiently trigger an upgrade when needed to prevent old bugs from continuing in the system or hacks from occurring.

Regarding claim 14, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 20, it’s directed to a system having similar limitations cited in claim 7. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include Dubost (US 9,684,687 B1) which teaches creating an auxiliary table comprising the same structure as the base table [col. 7, lines 34-40] where this is a common feature in the art. Sukumaran et al. (US 9,984,140 B1) also teaches controlling read and write operations within a database based on different conditions [col. 10, lines 58-67 and col. 11, lines 1-59] as further illustrated in Fig. 6 where this feature is also a common feature in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193